Case 3:20-cv-00153-MHL-EWH Document 13 Filed 01/04/21 Page 1 of 1 PagelD# 83

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ORLANDO CHARLES GRIPPER,
Petitioner.
V. Civil Action No. 3:20CV153
WARDEN, FCC PETERSBURG,

Respondent.
MEMORANDUM OPINION

By Memorandum Order entered on March 16, 2020, the Court conditionally docketed
this action filed by Orlando Charles Gripper. (ECF No. 3.) At that time, the Court admonished
Gripper that he “must immediately advise the Court of his new address in the event he relocates
while the action is pending.” (/d. at 2.) The Court expressly warned Gripper that “FAILURE
TO DO SO MAY RESULT IN DISMISSAL OF THE ACTION.” (/d.)

On December 4, 2020, the Court ordered, inter alia, that Gripper “show good cause” why
this action “should not be dismissed as moot.” (ECF No. 11, at 2.) On December 17. 2020. the
United States Postal Service returned the Court’s Order as undeliverable because Gripper had
apparently relocated. (ECF No. 12, at 1.) Gripper has not contacted the Court to provide a
current address. Gripper’s failure to provide a current address indicates his lack of interest in
prosecuting this action. See Fed. R. Civ. P. 41(b). Accordingly, the Action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate order shall accompany this Memorandum Opinion.

aX Z
M. Hannah kk V

United States District Judge

Date: |- “2 2,|

Richmond, Virginia
